[Cite as State v. Baker, 2013-Ohio-900.]

                             STATE OF OHIO, BELMONT COUNTY

                                  IN THE COURT OF APPEALS

                                           SEVENTH DISTRICT


STATE OF OHIO,                                   )    CASE NO.     11 BE 40
                                                 )
        PLAINTIFF-APPELLEE,                      )
                                                 )
VS.                                              )    OPINION
                                                 )
CRAIG DEAN BAKER,                                )
                                                 )
        DEFENDANT-APPELLANT.                     )


CHARACTER OF PROCEEDINGS:                             Criminal Appeal from Common Pleas
                                                      Court, Case No. 11CR156.


JUDGMENT:                                             Affirmed.


APPEARANCES:
For Plaintiff-Appellee:                               Attorney Christopher Berhalter
                                                      Prosecuting Attorney
                                                      Attorney Daniel Fry
                                                      Assistant Prosecuting Attorney
                                                      147-A West Main Street
                                                      St. Clairsville, Ohio 43950

For Defendant-Appellant:                              Attorney Thomas Ryncarz
                                                      3713 Central Avenue
                                                      Shadyside, Ohio 43947


JUDGES:
Hon. Joseph J. Vukovich
Hon. Gene Donofrio
Hon. Mary DeGenaro


                                                      Dated: March 11, 2013
[Cite as State v. Baker, 2013-Ohio-900.]
VUKOVICH, J.


        {¶1}     Defendant-appellant Craig Dean Baker appeals the sentence entered
by the Belmont County Common Pleas Court upon his guilty pleas to four counts of
unlawful sexual conduct with a minor.          He contends that the court abused its
discretion in ordering his four six-year sentences to run consecutively.         He also
argues that defense counsel was ineffective at sentencing by failing to ask for
concurrent sentences and by failing to present mitigating evidence. For the following
reasons, the judgment of the trial court is affirmed.
                                   STATEMENT OF THE CASE
        {¶2}     Appellant, who was forty-two years of age at the time of the offense,
met a fourteen-year-old girl on the internet in November of 2010 while they were
playing an online game. She apparently told him that she was nineteen. They
conversed online, in telephone calls, and in text messages. They told each other that
they loved each other, had “cyber-sex” in the online game, exchanged photographs
of themselves (including close-ups of their private parts), and engaged in “phone
sex.”
        {¶3}     In June of 2011, appellant traveled from Iowa to Belmont County, Ohio
to meet the girl. He stayed in the woods behind her mother’s house for five days.
When the mother left for work, appellant entered the house and had sexual
intercourse with the girl. This occurred four times while he lived in the woods.
        {¶4}     He was indicted on four counts of unlawful sexual conduct in violation of
R.C. 2907.02(A), which provides that no person who is eighteen years of age or older
shall engage in sexual conduct with another, who is not the spouse of the offender,
when the offender knows the other person is thirteen years of age or older but less
than sixteen years of age, or the offender is reckless in that regard. R.C. 2907.02(A).
The offense is a third-degree felony if the offender is ten or more years older than the
victim. R.C. 2907.02(B)(3). However, if the offender has been previously convicted
of certain sex offenses, then the offense is a felony of the second degree. R.C.
2907.02(B)(4).       As appellant had such a prior conviction, he was charged with
second-degree felonies.
                                                                                  -2-

       {¶5}   Appellant pled guilty as charged.    The written plea states that the
defense requests concurrent sentencing and that the state agrees to stand silent at
sentencing.   The sentencing hearing was held on October 28, 2011.         The court
labeled appellant a tier II sex offender, sentenced him to six years on each offense,
and ordered the sentences to be served consecutively, for a total sentence of 24
years. Appellant filed timely notice of appeal.
                     ASSIGNMENT OF ERROR NUMBER ONE
       {¶6}   Appellant sets forth two assignments of error, the first of which
provides:
       {¶7}   “THE    TRIAL    COURT       COMMITTED     ERROR      IN   IMPOSING
CONSECUTIVE SENTENCES BECAUSE THE TRIAL COURT ABUSED ITS
DISCRETION IN IMPOSING SAID SENTENCES UPON THE APPELLANT.”
       {¶8}   Under the two-fold approach to our review of a sentence, we first
ensure that the sentence is not clearly and convincingly contrary to law, and we then
determine whether the trial court abused its discretion in selecting the sentence.
State v. Kalish, 120 Ohio St.3d 23, 2008-Ohio-4912, 896 N.E.2d 124, at ¶ 4, 17-18
(O’Connor, J., plurality); State v. Mann, 7th Dist. No. 08JE12, 2008-Ohio-6365, ¶ 24
(adopting plurality decision). An abuse of discretion means more than an error of
judgment; it implies that the court's attitude is unreasonable, arbitrary, or
unconscionable. State v. Adams, 62 Ohio St.2d 151, 157, 404 N.E.2d 144 (1980). In
the context of felony sentencing, an abuse of discretion can be found if the
sentencing court unreasonably or arbitrarily weighed the factors in R.C. 2929.11 and
R.C. 2929.12. State v. Heverly, 7th Dist. No. 09 CO 4, 2010-Ohio-1005, ¶ 34.
       {¶9}   Appellant was sentenced to six years on each offense for which the
statutory range was two to eight years. See R.C. 2929.14(A)(2). In imposing the
sentence, the trial court declared that it had considered the purposes and principles
of sentencing and that it weighed the seriousness and recidivism factors. The court
then set forth findings regarding the pertinent factors. Appellant acknowledges that
the sentence was not clearly and convincingly contrary to law. Rather, he urges that
                                                                                        -3-

running the sentences consecutively was an abuse of discretion as the trial court
unreasonably weighed the sentencing factors.
       {¶10} The overriding purposes of felony sentencing are to protect the public
from future crime by the offender and others and to punish the offender using the
minimum sanctions to accomplish this without imposing an unnecessary burden on
government resources. R.C. 2929.11(A). The sentencing court shall consider the
need for incapacitating the offender, deterring the offender and others from future
crime, rehabilitating the offender, and making restitution to the victim of the offense
and the public. Id. The sentence should be commensurate with and not demeaning
to the seriousness of the offender's conduct and its impact upon the victim and
consistent with sentences imposed for similar crimes committed by similar offenders.
R.C. 2929.11(B). In applying these purposes and principles, the court shall consider
the non-exclusive list of seriousness and recidivism factors contained in R.C.
2929.14(B)-(E). R.C. 2929.12(A).
       {¶11} The seriousness factors indicating that the offender's conduct is more
serious than conduct normally constituting the offense include:           (1) the victim’s
physical or mental injury was exacerbated due to the victim’s physical or mental
condition or age; (2) the victim suffered serious physical, psychological, or economic
harm; (3-5) relating to the offender’s public office, position of trust in the community,
or profession; (6) the offender's relationship with the victim facilitated the offense; (7)
the offender committed the offense for hire or as a part of an organized criminal
activity; (8) the offender was motivated by prejudice based on race, ethnic
background, gender, sexual orientation, or religion; and (9) certain offenses against
family or household members. R.C. 2929.14(B).
       {¶12} The seriousness factors that indicate that the offender's conduct is less
serious than conduct normally constituting the offense include: (1) the victim induced
or facilitated the offense; (2) the offender acted under strong provocation; (3) the
offender did not cause or expect to cause physical harm to any person or property;
and (4) there are substantial grounds to mitigate the offender's conduct, although the
grounds are not enough to constitute a defense. R.C. 2929.14(C).
                                                                                      -4-

       {¶13} The recidivism factors indicating that the offender is likely to commit
future crimes include: (1) at the time of the offense, the offender was under release
from confinement before trial or sentencing, was under a sentencing sanction or post-
release control for an earlier offense, or had been unfavorably terminated from post-
release control for a prior offense; (2) the offender has prior delinquency
adjudications or a criminal history; (3) the offender has not been rehabilitated to a
satisfactory degree after previously being adjudicated a delinquent child or the
offender has not responded favorably to sanctions previously imposed for criminal
convictions; (4) the offender has demonstrated a pattern of drug or alcohol abuse
that is related to the offense and fails to recognize the pattern or refuses treatment;
and (5) the offender shows no genuine remorse for the offense. R.C. 2929.14(D).
       {¶14} The recidivism factors indicating that the offender is not likely to commit
future crimes include:   (1) prior to committing the offense, the offender was not
adjudicated a delinquent child; (2) prior to committing the offense, the offender was
not convicted of a criminal offense; (3) prior to committing the offense, the offender
led a law-abiding life for a significant number of years; (4) the offense was committed
under circumstances not likely to recur; and (5) the offender shows genuine remorse
for the offense. R.C. 2929.14(E).
       {¶15} As for seriousness factors here, it is acknowledged that appellant did
not cause physical harm to person or property. See R.C. 2929.14(C)(3). As the
court emphasized, the victim was fourteen. The court found that the offense was
exacerbated due to her age and that she suffered psychological and emotional harm.
See R.C. 2929.14(B)(1). Although the court called it presumptive harm, the mother
provided a victim impact statement expressing that the victim was having emotional
problems as a result of the relationship. Appellant complains that the victim’s age
should not be considered because the offense necessarily involves a child of
thirteen, fourteen, or fifteen. However, this does not erase the fact that the offense is
one involving a minor victim (as opposed to an adult victim of some other second
degree felony).
                                                                                     -5-

       {¶16} As the trial court stated, appellant’s relationship facilitated the offense
as it was his lengthy internet relationship that cultivated the girl’s interest and
willingness to finally meet in person. See R.C. 2929.14(B)(6). The court also found
that appellant demonstrated a proclivity to act impulsively and an abject failure to
appreciate the seriousness of his actions. See R.C. 2929.14(B) (non-exclusive list).
That is, a forty-two year old man traveled hundreds of miles by bus to live in the
woods behind a house to rendezvous with a girl he met online, sneaking in to have
sex after the girl’s mother left for work. The age difference is a pertinent sentencing
factor as well; as the court pointed out, appellant’s three children are all older than
this minor victim.
       {¶17} The court did not find that the victim induced or facilitated the offense,
and appellant does not argue this now, likely because the victim was a fourteen-year-
old girl being courted by a forty-two year old male.         See R.C. 2929.14(C)(1).
Although he stated in the presentence investigation report that she told him she was
nineteen, he pled guilty to the offenses and thus did not contest that he was reckless
in his judgment as to her age (at least after she first allegedly claimed she was 19).
Notably, photographs had been exchanged in the months of their courtship, they
spoke on the telephone, and he viewed her Facebook page. Moreover, after the first
personal encounter, the severity of the offense could be seen to have increased as it
would have become clearer each time he saw her in person that she was not as old
as she originally stated. In fact, he admitted to police that she seemed younger than
she claimed when he saw her in person for the first time.
       {¶18} As for recidivism, appellant had been convicted in 2006 of a sex offense
in Iowa. See R.C. 2929.14(D)(2). This offense also involved a minor. He had been
sentenced to ten years in prison on that offense and was released early on parole.
See R.C. 2929.14(D)(1). He met the victim online soon after his release. He was a
registered sex offender when he met the victim. Thus, he failed to respond to prior
sanctions for a similar offense, even after being imprisoned for multiple years. See
R.C. 2929.14(D)(3). Appellant also had a prior domestic violence conviction which
resulted in one year of probation, a prior theft conviction, and a prior drunk driving
                                                                                    -6-

conviction.   See R.C. 2929.14(D)(12).     Considering these facts and the fact that
appellant was forty-two years of age, his focus on the absence of juvenile offenses is
misguided as that factor is hardly relevant under these circumstances. See R.C.
2929.14(D)(2).
       {¶19} Likewise, it cannot be said that appellant led a law-abiding life for a
significant number of years prior to the offense as he had been in prison for a similar
offense in the years prior to this offense. See R.C. 2929.14(E)(3). It also cannot be
said that the offense was committed under circumstances not likely to recur. See
R.C. 2929.14(E)(4).
       {¶20} The court noted that appellant seemed to have served honorably in the
United States Air Force for a year (although, this had not been verified), that he
expressed remorse at sentencing, and that the victim was spared from testifying due
to appellant’s guilty plea.   Still, the court believed that appellant lacked genuine
remorse and concern for the victim and that he failed to appreciate the serious
consequences that his acts had on the victim, her family, and the community. See
R.C. 2929.14(E)(5). The court concluded that appellant poses a threat to society for
future sexually deviant acts with children due to his established pattern of sexual
violations and his minimization of his actions.
       {¶21} Although running each six-year sentence consecutively for a total of
twenty-four years may seem like a long sentence for a non-violent offense against a
person who appellant considers a consenting victim, appellant did engage in sexual
conduct with a fourteen-year-old on four separate days. It could be noted that the
maximum sentence was eight years on each count for a total of thirty-two years if run
consecutively. Considering all of these circumstances, especially the fact that he
was on parole for a sexual offense against a minor during his relationship with this
minor, we conclude that it was not unreasonable, arbitrary, or unconscionable for the
trial court to determine that the sentences should be run consecutively.          This
assignment of error is overruled.
                      ASSIGNMENT OF ERROR NUMBER TWO
       {¶22} Appellant’s second assignment of error contends:
                                                                                      -7-

       {¶23} “THE APPELLANT WAS DENIED HIS CONSTITUTIONAL RIGHT TO
REPRESENTATION BECAUSE HE RECEIVED INEFFECTIVE ASSISTANCE OF
COUNSEL AT HIS SENTENCING HEARING.”
       {¶24} To prove an allegation of ineffective assistance of counsel, the
defendant must satisfy the two-prong Strickland test. Strickland v. Washington, 466
U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).          First, he must establish that
counsel's performance fell below an objective standard of reasonable representation.
Id. at 687.    Second, he must show that he was prejudiced by that deficient
performance.    Id.   A defendant can establish prejudice by showing that, but for
counsel's errors, the result of the trial would have been different. State v. Bradley, 42
Ohio St.3d 136, 538 N.E.2d 373, ¶ 3 of syllabus.
       {¶25} In arguing ineffective assistance of counsel at sentencing, appellant
complains that counsel did not present arguments at the sentencing hearing. He
argues that counsel should have asked the court to impose concurrent sentences as
appellant had asked in his written plea agreement. Appellant also contends that
counsel should have presented mitigating evidence such as testimony from
appellant’s family. And, he urges that counsel should have inquired into whether a
mental health evaluation had been conducted, noting that counsel asked at the plea
hearing if one would be conducted and the court stated that it would like one. (Plea
Tr. 10).
       {¶26} The failure to present evidence at sentencing is often a strategic
decision. See State v. Keith, 79 Ohio St.3d 514, 530, 684 N.E.2d 47 (1997) (capital
case); State v. Adams, 7th Dist. No. 08MA246, 2012-Ohio-2719 at ¶ 65. We have
thus held that counsel’s silence at sentencing was not deficient performance as it
may have been a tactical decision. State v. Maguire, 7th Dist. No. 08MA188, 2009-
Ohio-4393, ¶ 20.        We noted that the defendant himself spoke at sentencing,
expressing his remorse. Id. We alternatively stated that even if there was deficient
performance, prejudice was not established because there was nothing to suggest
that the sentence would have been different had counsel asked for concurrent
sentences. Id. at 21.
                                                                                      -8-

      {¶27} The same holds true in this case. Appellant exercised his allocution
rights at sentencing, expressing his apologies to the victim and her family. The court
had before it a victim impact statement and a presentence investigation report.
Appellant had a prior sexual offense against a minor for which he had been recently
released. He was a registered sex offender. The court had before it appellant’s
request for concurrent sentencing which was part of the written plea involving the
state’s agreement to stand silent. There is nothing to indicate the court would have
run the sentences concurrently if only counsel would have asked verbally.
      {¶28} As to the failure to present evidence, there is no indication that
mitigating evidence would have even existed. That is, we do not know if his family
was willing to present evidence or if a mental health evaluation would have been
beneficial. Thus, these are not topics for direct appeal. See Adams, 7th Dist. No.
08MA246 at ¶ 66-67 (reopening denied as potential availability of favorable expert
testimony for capital case was speculative and de hors the record). Finally, it can
also be a tactical decision to avoid blaming the victim in a case such as this.
Accordingly, this assignment of error is overruled.
      {¶29} For the foregoing reasons, the judgment of the trial court is affirmed.

Donofrio, J., concurs.
DeGenaro, P.J., concurs.